On July 27, 1992, the Defendant was sentenced to twenty (20) years at Montana State Prison for COUNT I, the crime of INCEST^ and twenty (20) years at the Montana State Prison for COUNT III, the crime of INCEST. The sentences shall run consecutively. The defendant shall abide by the requirements and conditions as listed in the July 27,1992 Judgment.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Kenneth Olson, Attorney at Law, from Great Falls. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the fact that Judge Rapkoch’s sentence was well considered. The sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Kenneth Olson, Attorney at Law from Great Falls, for his assistance to the defendant and to this Court.